Citation Nr: 1432927	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits in the original amount of $32,806.00, to include the issue of whether the request for the waiver was timely.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Committee on Waivers and Compromises (COWC) of the Debt Management Center (DMC) in Fort Snelling, Minnesota, which denied the Veteran's request for a waiver of the $32,806.00 overpayment.  The Veteran timely appealed.

In February 2014, the Veteran testified during a video conference hearing before the undersigned.

Lastly, the Veteran's paper claims file is no longer available, and the Board has surveyed the contents of his electronic claims file.

The issue of whether there was clear and unmistakable error (CUE) in rating decisions in October 1973 and in May 2006 that denied service connection for residuals of a back injury, has been raised by the record (October 2013 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his representative when further action is required.
REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of notification of indebtedness by VA to the debtor.  The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the COWC that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5302(a) requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

In any waiver decision involving a debt under DMC jurisdiction, where timeliness of the waiver request is at issue, the DMC is to provide: (1) verification in the form of a signed, written certification from DMC management identifying the date of dispatch of the initial notice of indebtedness and right to request waiver; (2) a printout of the screen from Centralized Accounts Receivable Online System (CAROLS) that indicates the date of dispatch of the DMC's initial notice to the debtor with a statement that explains the details of the screen and a copy of the type of form letter sent to the debtor; and (3) a copy of any correspondence received from the debtor in response to the initial notice of indebtedness and right to request waiver.  The COWC should include the written declaration, the CAROLS screen printout (with the statement of explanation), the copy of the VA form letter sent to the debtor, and the copy of the debtor's response as a part of the permanent record.  See OF BULLETIN 99.GC1.04 (May 14, 1999), from the Acting Associate Deputy Assistant Secretary for Financial Policy.

In this case, in letters of August 2, 2010, and October 25, 2010, the Veteran was notified that his VA pension was terminated effective December 1, 2005, because his countable income level was too high.  He was also notified that an overpayment had been created, and that he would soon be notified of how much he had been overpaid and how the debt could be repaid.

On January 6, 2011, the Veteran was notified that the amount of his overpayment was $32,806.00, and was advised of his repayment options.  The Veteran was informed that he had the right to request a waiver.  Information regarding this option was provided in an enclosure entitled, "Notice of Rights and Obligation."  This enclosure is not of record.

In a letter "dated March 8, 2011," the Veteran requested a waiver of recovery of overpayment.  Of significance, the earliest date stamp of VA receipt (by the VARO Milwaukee) of this letter that is of record is June 18, 2012.  The RO has indicated that the date of VA receipt of the Veteran's request for a waiver is April 17, 2012.  This correspondence is not of record.

Moreover, in February 2014, the Veteran testified that the first time he sent a letter asking for a waiver was in March 2011.  Records show that the Veteran sent an initial response to the RO's August 2010 letter in September 2010, expressing a desire to appeal at that time because he was now 100 percent disabled and unemployable; and contending that his VA pension was supposed to be service-connected as a result of hurting his back in active service in 1973.
    
In a May 2012 decision of the DMC, the Veteran's request for a waiver of overpayment was denied due to the fact that it was not received within 180 days from the date of notification of the debt, and the present appeal ensued.  

While DMC's initial notice of indebtedness and right to request waiver form letters, dated from August 2010, are associated with the electronics claims file, the Board cannot point to any document of record providing actual notification given to the Veteran that he had 180 days to file his waiver request.  Neither of the August 2010, nor October 2010, nor January 2011 letters references the 180-day time limit.  The enclosures to the January 2011 letter, critical to resolving the issue on appeal, are not of record.  Likewise, all correspondence received from the Veteran in response to the initial notice of indebtedness and right to request waiver, are not of record.  Therefore, a remand is necessary to fulfill the requirements of OF BULLETIN 99.GC1.04.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain, and associate with the claims file copies of all available records related to the matter on appeal held by the DMC or other appropriate repository of records, to include the Indianapolis RO. These records should include a copy of the January 2011 enclosures reportedly sent to the Veteran regarding his right to request a waiver; and all copies of the Veteran's requests for waiver-date-stamped of VA's receipt in March 2011, April 2012, or on any other date.

If a copy of the January 2011 letter that was sent to the Veteran cannot be obtained, the RO should obtain (1) verification in the form of a signed, written certification from the DMC identifying the date of dispatch of the initial notice of indebtedness and right to request waiver enclosure (wherein the Veteran was advised that he had 180 days to file his waiver request), and when and where it was sent and whether it was returned as undeliverable; (2) a printout of the screen from the CAROLS that reflects the date of dispatch of the DMC's initial notice to the Veteran with a statement that explains the details of the screen; and (3) a copy of the type of form letter sent to the Veteran.  See OF BULLETIN 99.GC1.04 (May 14, 1999).

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the COWC should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The COWC should specifically discuss whether the Veteran's waiver request was timely filed; and if so, whether the Veteran is entitled to waiver of recovery of the overpayment in question.  

3.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file (physical or electronic) is returned to the Board, if otherwise in order.

The Veteran need take no action until otherwise notified, but he may furnish additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

